NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim  directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 6 & 7, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 01/25/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jenna Logsdon on 07/08/2022.

The application has been amended as follows: 

Claim 6: A method for producing the exhaust gas-purifying three-way catalyst of Claim 1, the method comprising…”. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art to the instant application identified by the examiner during search is Shingai et al (US 2016/012 1301 A1), referred to herein as Shingai. Shingai discloses ceria-zirconia based composite oxide and a method of production of the same ([0001]). Further, Shingai discloses an embodiment in which the composition of said composite is 20% ceria, 70% zirconia, 2% La2O3, 4% Pr6O11, and 4% Nd2O3 (Table 7). This composition anticipates the composition claimed by the instant invention in Claim 1, in which a composite of ceria or zirconia doped with Pr and/or Nd is disclosed. Additionally, Shingai discloses that the use of platinum-group metals such as platinum are known in the art to be introduced into such composites to be used as catalyst ([0036]). This is analogous to the instant invention, which pertains to the combination of a composite support with a platinum-group metal 
The prior art does not disclose or suggest any such limitation in Claims 1-20, in which a base material particle having a pore size of 100 to 650 rnm as measured by a mercury intrusion method. While that disclosed by the prior art and the instant application both aim to create a composite material of the same composition, the prior art does not disclose or suggest that the composite of Shingai would have a pore size of 100 to 650 rnm as measured by a mercury intrusion method. The claim requires a pore size of 100-650 nm, which is not taught or suggested by Shingai. Instead, Shingai teaches pore sizes on the order of 20-50 nm (Table 8).

Other relevant prior art identified by the Examiner during search include the following:
CN108138617 discloses an exhaust purification filter equipped with a three-way catalyst. The catalyst comprises a a catalytic metal containing at least Rh, and a CeZrNdPr complex oxide having an oxygen occlusion/release ability, wherein total content of Nd and Pr contained in the complex oxide is 12% by mass to 16% by mass (Claim 1). While this reference teaches the composition of the base material of the instant invention and  teaches the presence of a platinum metal as disclosed by the instant invention, it does not overcome the deficiencies of the closest prior art reference identified above. Instead, the reference teaches that the pore diameter of the partition wall to be 15 μm or more (see passage beginning “The partition wall 323…”).
EP2502672 discloses an exhaust gas purifying catalyst to purify exhaust gas emitted from an internal combustion engine, and a method for manufacturing the same. The catalyst comprises catalyst units which contain noble metal particles, anchor particles as an anchor material of the noble metal particles supporting the noble metal particles, and promoter units, in which contain first promoter particles having an oxygen storage and release capacity. Further, the noble metal particles are taught to comprise rhodium, the anchor particles to comprise zirconia, and the promoter units to comprise at least one of cerium (Ce) and praseodymium (Pr). While this reference anticipates the combination of cerria/zirconia composites with a platinum group metal, this reference still does not cure the deficiencies of the closest prior art reference identified above. Instead, the reference teaches the pore diameter of the enclosure material to be 30 nm or less ([0022]).

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN EDWARD LACLAIR whose telephone number is (571)272-1815. The examiner can normally be reached M-Th, 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E.L./Examiner, Art Unit 1738                                                                                                                                                                                                        

/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736